DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. US PATENT No. 10,958,399. Although the claims at issue are not identical, they are not patentably distinct from each other because 
US PATENT NO. 10,958,399

1. A terminal device for use with a wireless telecommunications network, the terminal device comprising:
1: A method, comprising:
transceiver circuitry configured to receive data from the wireless telecommunications network;
receiving, by a terminal device, data from a wireless telecommunications network;
control circuitry configured to: control the transceiver circuitry to receive control information, a control channel and a data channel, wherein the control information defines a period of time between the control channel and the data channel;
receiving control information that defines a period of time between a control channel and a data channel;
increment a number of grants by one in response to receiving the control channel;

and ignore a subsequent control channel received during the period of time following the control channel in a case that increasing the number of grants, in response to the subsequent control channel, would render the number of grants greater than a predetermined number.
ignoring a subsequent control channel received during the period of time following the control channel.






Claim 1 of Pat. 10,958,399 teaches substantially the same features as claim 1 of the Instant Application with the main difference being that Claim 1 of Pat 10,958,399 is directed to an apparatus (i.e. terminal device) while Claim 1 of the Instant Application is directed to a process (i.e. method). However, one of ordinary skill in the art would have been motivated to adapt claim 1 of Pat. 10,958,399 to arrive at the method of claim 1 of the Instant Application in order to take advantage of financial incentives.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 13, and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Said recite the term “simultaneous duplexing”. The term “simultaneous duplexing” is not an ordinary term in the art and the specification does not provide any description that would allow one to reasonably ascertain the meaning of the term “simultaneous duplexing”. Thus the term “simultaneous duplexing” is regarded as indefinite. For the purposes of examination said claims will be understood in the following manner:  In regards to claim 8, Kim discloses the method according to claim 4, wherein the terminal device supports a duplex operation (See where it recites, LTE system supports full-duplex/half-duplex operation in [Par. 60 – Par. 61]).



Claim(s) 1, 4, 6, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Lee (US 20180077696 A1).

In regards to claim 1, KIM (US 20140029565 A1) a method, comprising: 
receiving, by a terminal device, data from a wireless telecommunications network; 
receiving control information that defines a period of time between a control channel and a data channel wherein (See [Par. 11], note the control information, “downlink control information”, note the control channel, “PDCCH”, and the data channel, “PDSCH”  (See [Par. 11 – Par. 12] see where it recites that “…downlink control information includes a field indicating the second subframe for transmission of downlink data…The field may indicate an interval between the first subframe and the second subframe”) ; and

The feature(s) of Kim differ from the features recited in claim 1 in that Kim is silent on a feature to ignore a subsequent control channel received during the period of time following the control channel. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature of ignoring a subsequent control channel received during the period of time following the control channel, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.

In regards to claim 4, Kim is silent on the method according to claim 1, wherein the ignoring is performed in a case that increasing a number of grants, in response to the subsequent control channel, renders the number of grants greater than a predetermined number.
Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH containing a UL or DL grant, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision, caused by .
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature wherein the controller is configured to ignore the subsequent control channel received during the period of time following the control channel if this leads to the number of grants being greater than a predetermined number, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.


In regards to claim 6, KIM is silent on the method according to claim 4, wherein the predetermined number is 1. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH containing a UL or DL grant, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision, caused by .
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature wherein the predetermined number is 1, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.

In regards to claim 8, KIM teaches the method according to claim 4, wherein the terminal supports a duplexing operation, (See where it recites, LTE system supports full-duplex/half-duplex operation in [Par. 60 – Par. 61]).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Lee (US 20180077696 A1) and further in view of Jiang (US 20070223405 A1)

In regards to claim 5, KIM is silent on the method according to claim 4, wherein the predetermined number is equal to a number of Hybrid Automatic Repeat Request processes.
The combined teachings of Kim in view of Lee for example discloses where a predetermined number of grants is equal to 1, as described in regards to claim 2 above. Furthermore other prior art of record such as Jiang in [Par. 33] who teaches features concerned with scheduling wireless communications, discloses a feature where a predetermined number of grants, transmission grant provided by primary AG message PAG1, is equal to a number of HARQ processes, current HARQ process. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, by incorporating a feature wherein the predetermined number is determined to be equal to the number of Hybrid Automatic Repeat Request processes, as similarly seen in Jiang in order to improve efficiency of HARQ usage.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Chen (US 20140204856 A1).

In regards to claim 2, Kim discloses a method, comprising: 
receiving, by a terminal device, data from a wireless telecommunications network (See [Par. 11] note the transceiver functionality included in the UE, “a user equipment (UE) for transmitting and receiving data in a wireless access system for supporting carrier aggregation, the UE including a radio frequency (RF) unit for transmitting and receiving a radio signal,”); 
receiving control information that (defining) a first period of time between a first control channel and a first data channel and a second period of time between a second control channel and a second data channel channel (See [Par. 11], note the control information, “downlink control information”, note the control channel, “PDCCH”, and the data channel, “PDSCH”. Further refer to [Fig. 14] which illustrates the transmission/reception of multiple control channels, a PDCCH in subframe 0, that schedules a PDSCH in subframe 1, and a PDCCH in subframe 4 that schedules a PDSCH in subframe 6.  See [Par. 11 – Par. 12] see where it recites that “downlink control information includes a field indicating the second subframe for transmission of downlink data…The field may indicate an interval between the first subframe and the second subframe”, where the PDDCH(s) transmissions contain control information that schedule the PDSCH in subframe 1 and the PDSCH subframe 6 as illustrated in [Fig. 14]).); and 

The feature(s) of Kim differ from the features recited in claim 2 in that Kim is silent on a feature ignoring the second control channel in a case that the second period of time is not greater than or equal to the first period of time. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources
 Chen (USPGPub No. 2018/0077696) for example discloses in [Par. 76] a feature to ignore a subsequent control channel containing scheduling information, “in a subframe where UE 400 receives downlink-triggered CSI, and is also scheduled to transmit some other uplink signals…if other signals contain another PUSCH one of the two PUSCHs can be dropped. For example, when a regular PUSCH collides with a PUSCH resulting from a downlink-triggered CSI, UE 400 may drop the PUSCH resulting from the downlink triggered CSI” received, when the second time period is not greater than or equal to the first time period (or in other words when the scheduling information of a subsequent control channel (i.e. second grant/second PDCCH with control info/grant), indicates that a starting time of a second data channel occurs during the transmission of the first data channel, the subsequent control channel is ignored  [Par. 63]), during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature ignoring the second control channel in a case that the second period of time is not greater than or equal to the first period of time, as similarly seen in Chen in order to provide a benefit of avoiding a scheduling collision.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Lee (US 20180077696 A1) and further in view of RATASUK (US 20190028221 A1).


In regards to claim 7, KIM is silent on the method according to claim 1, wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device. Despite these differences similar features have been seen in other prior art cellular networks. RATASUK (US 20190028221 A1) [Par. 32] teaches where a terminal is a NB-IoT Terminal device, NB-IoT UE, “[0032] Proposals for NB-IoT for downlink transmissions and working assumptions for NB-IoT have been described above. With regard to these, due to only one PRB being accessible by each specific NB-IoT UE per each subframe, a new design for the control channel (called the NB-PDCCH herein) is needed.”. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, on the method according to claim 1, wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device, as similarly seen in RATASUK in order to take advantage of the benefits yielded by the use of a NB-IoT Terminal device.

Claim(s) 9, 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Chen (US 20140204856 A1) in view of LEE (USPGPub No. 2018/0077696).

In regards to claim 9, KIM is silent on the method according to claim 2, wherein the ignoring is performed in a case that increasing a number of grants, in response to the subsequent control channel, renders the number of grants greater than a predetermined number. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH containing a UL or DL grant, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision, caused by .
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further arrive at the method according to claim 2, wherein the ignoring is performed in a case that increasing a number of grants, in response to the subsequent control channel, renders the number of grants greater than a predetermined number, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.

In regards to claim 11, KIM is silent on the method according to claim 9, wherein the predetermined number is 1. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH containing a UL or DL grant, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision, caused by .
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature wherein the predetermined number is 1, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.

In regards to claim 13, KIM is teaches the method according to claim 9, wherein the terminal supports a duplexing operation, (See where it recites, LTE system supports full-duplex/half-duplex operation in [Par. 60 – Par. 61]).


Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Chen (US 20140204856 A1) in view of LEE (USPGPub No. 2018/0077696) in view of Jiang (US 20070223405 A1).

In regards to claim 10, KIM is silent on the method according to claim 9, wherein the predetermined number is equal to a number of Hybrid Automatic Repeat Request processes. . Despite these differences similar features have been seen in other prior art involving scheduling of wireless communications. The combined teachings of Kim in view of Lee for example discloses where a predetermined number of grants is equal to 1, as described in regards to claim 13 above. Furthermore other prior art of record such as Jiang in [Par. 33] who teaches features concerned with scheduling wireless communications, discloses a feature where a predetermined number of grants, transmission grant provided by primary AG message PAG1, is equal to a number of HARQ processes, current HARQ process. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to arrive at the method according to claim 9, wherein the predetermined number is equal to a number of Hybrid Automatic Repeat Request processes, as similarly seen in Jiang in order to improve efficiency of HARQ usage.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Chen (US 20140204856 A1) in view of RATASUK (US 20190028221 A1).

In regards to claim 12, KIM is silent on the method according to claim 2, wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device .Despite these differences similar features have been seen in other prior art cellular networks. RATASUK (US 20190028221 A1) [Par. 32] teaches where a terminal is a NB-IoT Terminal device, NB-IoT UE, “[0032] Proposals for NB-IoT for downlink transmissions and working assumptions for NB-IoT have been described above. With regard to these, due to only one PRB being accessible by each specific NB-IoT UE per each subframe, a new design for the control channel (called the NB-PDCCH herein) is needed.”. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, on the method according to claim 2, wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device, as similarly seen in RATASUK in order to take advantage of the benefits yielded by the use of a NB-IoT Terminal device.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Chen (US 20140204856 A1) in vie wof Lin (USPGPub No. 2016/0270116)


In regards to claim 14, KIM is silent on the method according to claim 2, further comprising resume receiving the first data channel after completing transmission or reception of the second data channel. Despite these differences similar features have been seen in other prior art involving the scheduling of communications. Lin for example discloses in [Par. 88, Par. 92] a feature where a transmission of a first communication, reception decoding of paused assigned grant, is resumed after completing communication of a second communication, higher priority scheduling update.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim by providing a feature where the controller is configured to resume transmission reception of a first communication (i.e. the first data channel of Kim) after completing transmission or reception of the second communication (i.e. second data channel of Kim) as similarly seen in Lin in order to provide benefit of prioritized communication delivery.





Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Chen (US 20140204856 A1) in view of Rico Alvarino (US 20170034850 A1). 

In regards to claim 15, Kim is silent on the method according to claim 2, further comprising stopping transmission or reception of the first data channel in a case that a collision between the first data channel and the second data channel is detected.
Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Rico Alvarino for example discloses on [Fig. 9] where in an event of collision between two channels (i.e. overlap of first set of resources and a second set of resources [Fig. 9, Ref 915]), transmission or reception (i.e. communication) takes place using either first set of resources/second set of resources based upon the prioritization between a first control channel (i.e. first grant) and a second control channel (i.e. second grant), thus stopping communication using the set of resources associated with the lower priority grant. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to arrive at the method according to claim 2, further comprising stopping transmission or reception of the first data channel in a case that a collision between the first data channel and the second data channel is detected, as similarly seen in Rico Alvarino in order to provide a benefit of avoiding a scheduling collision.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Intel (Intel Corporation, “NB-IoT Downlink Control Channel Design”, R1-160127, Cited in 8/23/2018 IDS in Application 16/079,238, the Parent Application)

In regards to claim 3, Kim teaches an integrated circuitry for infrastructure equipment, the integrated circuitry comprising: transceiver circuitry configured to transmit data over a wireless telecommunications network to a terminal device(See [Par. 10] note the transceiver functionality included in the base station, “…a base station (BS) for transmitting and receiving data in a wireless access system, the BS including a radio frequency (RF) unit for transmitting and receiving a radio signal…”); and control circuitry configured to: control the transceiver circuitry to transmit control information that defines a period of time between a control channel and a data channel (See [Par. 10], note the control information, “downlink control information”, note the control channel, “PDCCH”, and the data channel, “PDSCH”, See [Par. 11 – Par. 12] see where it recites that “downlink control information includes a field indicating the second subframe for transmission of downlink data…The field may indicate an interval between the first subframe and the second subframe”)); and 
The feature(s) of Kim differ from the features recited in claim 3 in that Kim is silent on a feature  to not transmit a subsequent control channel to the terminal device during the period of time following the control channel. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Intel for example discloses on [Page 4, Section 5 NB-PDCCH and NB-PDSCH collisions] that collisions between NB-PDCCH and NB-PDSCH can be avoided via proper eNodeB scheduling and that since the scheduler is already aware of the assigned NB-PDSCH, it can avoid transmission of subsequent control channel such as of a NB-PDCCH to schedule new NB-PDSCH or even UL grants.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature to not transmit a subsequent control channel to the terminal device during the period of time following the control channel, as similarly seen in Intel in order to provide a benefit of avoiding a scheduling collision.


Claim 16, 18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Intel (Intel Corporation, “NB-IoT Downlink Control Channel Design”, R1-160127, Cited in 8/23/2018 IDS) in view of LEE (USPGPub No. 2018/0077696).


In regards to claim 16, KIM is silent on the integrated circuitry according to claim 3, wherein the control circuitry is configured to not transmit the subsequent control channel to the terminal device in a case that increasing a number of grants, in response to the subsequent control channel, renders the number of grants greater than a predetermined number. Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH containing a UL or DL grant, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision, caused by .
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to arrive at the integrated circuitry according to claim 3, wherein the control circuitry is configured to not transmit the subsequent control channel to the terminal device in a case that increasing a number of grants, in response to the subsequent control channel, renders the number of grants greater than a predetermined number, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.

In regards to claim 18, KIM is silent on the integrated circuitry according to claim 16, wherein the predetermined number is 1. . Despite these differences similar features have been seen in other prior art involving the scheduling of network resources. Lee (USPGPub No. 2018/0077696) for example discloses a feature in [Par. 99] to ignore a subsequent control channel, NB-PDCCH containing a UL or DL grant, received, during the period of time following the control channel,  during the start of the corresponding NB-PDSCH/NB-PUSCH and the end of the NB-PDCCH scheduling grant, in order to avoid scheduling collision, caused by .
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, to further include a feature wherein the predetermined number is 1, as similarly seen in Lee in order to provide a benefit of avoiding a scheduling collision.

In regards to claim 20, KIM teaches the integrated circuitry according to claim 16, wherein the terminal supports a duplexing operation, (See where it recites, LTE system supports full-duplex/half-duplex operation in [Par. 60 – Par. 61]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Intel (Intel Corporation, “NB-IoT Downlink Control Channel Design”, R1-160127, Cited in 8/23/2018 IDS) in view of LEE (USPGPub No. 2018/0077696) in view of Jiang (US 20070223405 A1)

In regards to claim 17, KIM is silent on the integrated circuitry according to claim 16, wherein the predetermined number is equal to a number of Hybrid Automatic Repeat Request processes. The combined teachings of Kim in view of Lee for example discloses where a predetermined number of grants is equal to 1, as described in regards to claim 2 above. Furthermore other prior art of record such as Jiang in [Par. 33] who teaches features concerned with scheduling wireless communications, discloses a feature where a predetermined number of grants, transmission grant provided by primary AG message PAG1, is equal to a number of HARQ processes, current HARQ process. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, by incorporating a feature wherein the predetermined number is determined to be equal to the number of Hybrid Automatic Repeat Request processes, as similarly seen in Jiang in order to improve efficiency of HARQ usage.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140029565 A1) in view of Intel (Intel Corporation, “NB-IoT Downlink Control Channel Design”, R1-160127, Cited in 8/23/2018 IDS) in view of RATASUK (US 20190028221 A1).

In regards to claim 19, KIM is silent on the integrated circuitry according to claim 3, wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device. Despite these differences similar features have been seen in other prior art cellular networks. RATASUK (US 20190028221 A1) [Par. 32] teaches where a terminal is a NB-IoT Terminal device, NB-IoT UE, “[0032] Proposals for NB-IoT for downlink transmissions and working assumptions for NB-IoT have been described above. With regard to these, due to only one PRB being accessible by each specific NB-IoT UE per each subframe, a new design for the control channel (called the NB-PDCCH herein) is needed.”. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the scheduling feature of Kim, on the method according to claim 1, wherein the terminal device is a Narrow Band Internet of Things (NB-IoT) terminal device, as similarly seen in RATASUK in order to take advantage of the benefits yielded by the use of a NB-IoT Terminal device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476